Case 4:18-cv-00442-ALM-CMC Document 85-8 Filed 01/13/20 Page 1 of 17 PageID #: 2436




                        EXHIBIT 7
Case 4:18-cv-00442-ALM-CMC Document 85-8 Filed 01/13/20 Page 2 of 17 PageID #: 2437




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

    ED BUTOWSKY,                                    §
                                                    §
                                                    §
           Plaintiff,                               §
                                                    §
    V.                                              §          CIVIL ACTION NO.
                                                    §
    DAVID FOLKENFLIK; NPR, INC.;                    §          4:18-CV-00442-ALM
    NPR.ORG; JARL MOHN; STACEY                      §
    FOXWELL; MICHAEL ORESKES;                       §
    CHRISTOPHER TURPIN; EDITH                       §
    CHAPIN; LESLIE COOK; HUGH                       §
    DELLIOS; PALLAVI GOGOI; and                     §
    SARAH GILBERT,                                  §
                                                    §
                                                    §
           Defendants.                              §
                                                    §

    DEFENDANTS’ SECOND SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF

   TO:    Ed Butowsky, by and through his attorneys of record, Ty Odell Clevenger, P.O. Box 20753,
          Brooklyn, NY 11202-0753, and Steven S. Biss, 300 West Main Street, Suite 102,
          Charlottesville, VA 22903.

          Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Defendants David Folkenflik,

   National Public Radio, Inc., Edith Chapin, Leslie Cook, and Pallavi Gogoi (collectively

   “Defendants”) submit the following Second Set of Requests for Production (“Requests”) to

   Plaintiff Ed Butowsky (“Butowsky”).

                                                 I.
                                           INSTRUCTIONS

          1.      Plaintiff is required to respond in writing to each of the following requests for

   production and to serve the response to counsel for Defendants within thirty (30) days after service

   of the requests for production.




   DEFENDANTS’ SECOND SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF                              PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 85-8 Filed 01/13/20 Page 3 of 17 PageID #: 2438




          2.      Plaintiff is required to produce for inspection and copying the designated

   documents at the office of Defendants’ counsel, Haynes and Boone, LLP, 600 Congress Avenue,

   Suite 1300, Austin, Texas 78701, or at such other place as may be agreed by the parties.

          3.      In response to this request for production, provide all documents in your possession,

   custody or control, including all documents in the possession, custody or control of your attorneys

   or agents. If your response to any request is that the document or documents are not in your

   possession, custody or control, identify who has possession, custody or control of the document

   and the location of the document.

          4.      If a request seeks a document which to your knowledge does not exist, please state

   that the document does not exist.

          5.      Without interfering with the readability of a document, please identify in some

   manner the request(s) to which the document is responsive.

          6.      These requests for production are continuing in nature, and you are required to

   amend or supplement your responses if you or other persons acting on your behalf become aware

   of additional information between the time your answers are given and the time of trial that renders

   your responses no longer correct, accurate or complete.

          7.      If you contend that you are entitled to withhold from production any documents

   identified in these requests for production on the basis of attorney-client privilege, work product

   doctrine or any other ground, follow the instructions described in sub-parts (a) - (e) below for each

   withheld document:

                  (a)     describe the nature of the document (e.g., letter or memorandum);

                  (b)     state the date of the document;

                  (c)     identify the person(s) who sent and received the document and/or any copy
                          thereof;



   DEFENDANTS’ SECOND SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF                               PAGE 2
Case 4:18-cv-00442-ALM-CMC Document 85-8 Filed 01/13/20 Page 4 of 17 PageID #: 2439




                    (d)      without revealing the privileged information, identify the subject matter of
                             the document; and

                    (e)      state the specific privilege(s) you assert regarding the document.

             8.     Unless otherwise specified, the time period for these requests is from July 10, 2016

   until the present time.

                                                    II.
                                               DEFINITIONS

             For purposes of these requests, the terms listed below are defined as follows:

             1.     Plaintiff, You, or Butowsky refers to Edward Wayne Butowsky, and each of his

   agents, representatives, and attorneys and any other individual or entity presently or formerly

   acting on his behalf or at his request.

             2.     Defendants refers to Defendants David Folkenflik, National Public Radio, Inc.,

   Edith Chapin, Leslie Cook, and Pallavi Gogoi and any of their officers, employees, agents,

   representatives, attorneys or any other individual or entity presently or formerly acting on their

   behalf.

             3.     The term document(s) shall mean and include all written, typed, printed, recorded,

   taped, or pictorial matter of any kind or nature whatsoever, however produced or reproduced, in

   whatever form maintained, including electronically stored information such as metadata, and all

   identical and non-identical (for whatever reason) copies and prior drafts thereof, in the possession,

   custody or control of Plaintiff, and includes, but is not limited to, correspondence, transcriptions,

   tapes, notes from telephone conversations, agreements, contracts, records, tape recordings

   (whether or not transcribed), reports, memoranda, studies, summaries, minutes, notes, agenda,

   bulletins, calendars, diaries, logs, announcements, instructions, charts, manuals, brochures,

   schedules, email, blogs, internet postings, text messages, instant messages, computer data (whether



   DEFENDANTS’ SECOND SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF                                 PAGE 3
Case 4:18-cv-00442-ALM-CMC Document 85-8 Filed 01/13/20 Page 5 of 17 PageID #: 2440




   on cards, compact disk, DVD, ISP server, or otherwise), telegrams, teletype, photographic matter,

   financial statements, accounting records, commission worksheets, and any other such documents

   and tangible things, whether in hard, digital or electronic version. The term “document” also

   includes copies of documents upon which notations or writings appear that are not present on the

   originals or other copies of such documents. In all cases where original and/or non-identical copies

   are not available, “document(s)” also means identical copies of original documents and copies of

   non-identical copies. A document is deemed to be in Plaintiff’s custody if Plaintiff has possession

   of the document or has the right to secure such document from another person having possession

   thereof.    All information available in electronic or magnetic medium should be provided

   electronically on an external hard drive in their native format.

          4.       The term electronically stored information, when used in these Requests, refers

   to information stored on a computer, CD, DVD, disk, hard drive, or other magnetic or electronic

   device, including, without limitation, voicemail messages and files; email messages and files;

   deleted files, programs, or e-mails; data files; program files; backup and archival tapes; temporary

   files; system history files; website information stored in textual, graphical or audio format; website

   log files; cache files; text messages, instant messages, cookies; writings; drawings; graphs; charts;

   photographs; sound recordings; images; video recordings; and other data or data compilations

   stored in any medium from which information can be obtained or translated, if necessary, by

   Plaintiff into reasonably usable form.

          5.       The term communication, when used in these Requests, refers to any oral or

   written transmission, exchange of information, utterance, notation or statement, by or through any

   medium, including, but not limited to telephone, telegraph, mail, email, text message, instant

   messaging, telecopy, and personal conversation(s).




   DEFENDANTS’ SECOND SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF                                PAGE 4
Case 4:18-cv-00442-ALM-CMC Document 85-8 Filed 01/13/20 Page 6 of 17 PageID #: 2441




          6.      The conjunction or as used in these requests should not be read to limit part of the

   request but, whenever applicable, it should have the same meaning as the word “and.” For

   example, an interrogatory stating “support or refer” should be read as “support and refer,” if an

   answer that does both can be made.

          7.      The word and means and/or.

          8.      The term Person means any natural person, corporation, firm, association,

   partnership, joint venture, proprietorship, governmental body, or any other organization, business,

   or legal entity, and all predecessors or successors in interest.

          9.      The term Wheeler Lawsuit refers to Wheeler v. Twenty-First Century Fox, Inc.,

   et. al., Case No. 1:17-CV-05087, filed in the United States District Court for the Southern District

   of New York on August 1, 2017, and the Wheeler Complaint refers to the Complaint filed therein.

          10.     The Rich Lawsuit refers to Rich v. Fox News Network, LLC, Civil Action No. 1:18-

   cv-02223 (GBD) (S.D.N.Y. Mar. 13, 2018).

          11.     The DNC Email Leak refers to a June 2016 security breach in which hundreds of

   thousands of documents were stolen from emails and networks associated with the Democratic

   National Committee and were subsequently released to WikiLeaks.

          12.     The terms referring to, concerning, relating to, or pertaining to any given subject

   when used to specify a document, communication, or statement, shall mean or refer to any

   document, communication, or statement that constitutes, contains, embodies, reflects, identifies,

   states, refers to, deals with, discusses, mentions, supports, refutes, controverts, depicts, and or is

   in any manner whatsoever pertinent to that subject.




   DEFENDANTS’ SECOND SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF                                PAGE 5
Case 4:18-cv-00442-ALM-CMC Document 85-8 Filed 01/13/20 Page 7 of 17 PageID #: 2442




                                     DOCUMENT REQUESTS

   REQUEST FOR PRODUCTION NO. 1:

   All documents, including correspondence, electronically stored information, emails, video and

   audio recordings, voicemail, and text messages, that establish the falsity of statements identified

   in response to Defendants’ Interrogatories 1 and 2.


   REQUEST FOR PRODUCTION NO. 2:

   All documents, including correspondence, electronically stored information, emails, video and

   audio recordings, voicemail, and text messages, constituting or reflecting communications

   between You or Rod Wheeler on the one hand, and Peter Newsham on the other.


   REQUEST FOR PRODUCTION NO. 3:

   All documents, including correspondence, electronically stored information, emails, video and

   audio recordings, voicemail, and text messages, constituting or reflecting communications

   between You or Rod Wheeler on the one hand, and Donna Brazile on the other.


   REQUEST FOR PRODUCTION NO. 4:

   All documents, including correspondence, electronically stored information, emails, video and

   audio recordings, voicemail, and text messages, constituting or reflecting communications

   between You on the one hand, and anyone in Fox Legal Department on the other, including but

   not limited to Gerson Zweifach.


   REQUEST FOR PRODUCTION NO. 5:

   Copies of all Facebook posts and direct messages sent or received by You from July 10, 2016 to

   present relating to: President Donald Trump; the Trump Administration; the Seth Rich murder or

   the media’s reporting thereof; the DNC Email Leak; Fox News Network and any of its affiliates



   DEFENDANTS’ SECOND SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF                             PAGE 6
Case 4:18-cv-00442-ALM-CMC Document 85-8 Filed 01/13/20 Page 8 of 17 PageID #: 2443




   or subsidiaries; Malia Zimmerman; Rod Wheeler; Julian Assange; Ellen Ratner; Brad Bauman;

   Jack Burkman; Joel, Mary or Aaron Rich; WikiLeaks; the Rich Lawsuit, its subject matter, or any

   parties thereto; or this lawsuit, its subject matter, or any parties thereto.


   REQUEST FOR PRODUCTION NO. 6:

   Copies of all social media posts and messages sent or received on the social media platform

   NextDoor.


   REQUEST FOR PRODUCTION NO. 7:

   All documents, including correspondence, electronically stored information, emails, video and

   audio recordings, voicemail, and text messages, constituting or reflecting communications relating

   to the murder of Seth Rich or the DNC Email Leak.


   REQUEST FOR PRODUCTION NO. 8:

   All documents, including correspondence, electronically stored information, emails, video and

   audio recordings, voicemail, and text messages, constituting or reflecting communications relating

   to Julian Assange and/or WikiLeaks.


   REQUEST FOR PRODUCTION NO. 9:

   All documents, including correspondence, electronically stored information, emails, video and

   audio    recordings,     voicemail,      and     text    messages,     related   to   the   domains

   debunkingrodwheelersclaims.net and debunkingrodwheelersclaims.com.


   REQUEST FOR PRODUCTION NO. 10:

   All documents, including correspondence, electronically stored information, emails, video and

   audio recordings, voicemail, and text messages, relating to any actual or proposed book publishing

   or movie deals to which You are a party from December 1987 to present.


   DEFENDANTS’ SECOND SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF                              PAGE 7
Case 4:18-cv-00442-ALM-CMC Document 85-8 Filed 01/13/20 Page 9 of 17 PageID #: 2444




   REQUEST FOR PRODUCTION NO. 11:

   All documents, including correspondence, electronically stored information, emails, video and

   audio recordings, voicemail, and text messages, constituting or reflecting communications

   between You, on the one hand, and Lara Logan on the other from March 2008 to present.


   REQUEST FOR PRODUCTION NO. 12:

   All documents, including correspondence, electronically stored information, emails, video and

   audio recordings, voicemail, and text messages, constituting or reflecting communications

   between You, on the one hand, and Joseph Burkett on the other from March 2008 to present.


   REQUEST FOR PRODUCTION NO. 13:

   All documents, including correspondence, electronically stored information, emails, video and

   audio recordings, voicemail, and text messages, constituting or reflecting communications

   between You on the one hand, and the company Shadowbox or any of its principals, employees,

   or agents, including but not limited to Trevor Fitzgibbon, Manuel Chavez (a/k/a Defango), Thomas

   Shoenberger (a/k/a Thomas St. Germain), and Beth Blackburn, including all documents reflecting

   any expenses incurred or payments made, including cryptocurrency payments, for services

   rendered by Shadowbox.


   REQUEST FOR PRODUCTION NO. 14:

   All documents, including correspondence, electronically stored information, emails, video and

   audio recordings, voicemail, and text messages, constituting or reflecting communications

   between You on the one hand, and the company Silent Partner or Silent Partner IO or any of its

   employees or principals, including all documents reflecting any expenses incurred or payments

   made, including cryptocurrency payments, for services rendered by Silent Partner.




   DEFENDANTS’ SECOND SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF                          PAGE 8
Case 4:18-cv-00442-ALM-CMC Document 85-8 Filed 01/13/20 Page 10 of 17 PageID #:
                                  2445



 REQUEST FOR PRODUCTION NO. 15:

 All documents, including correspondence, electronically stored information, emails, video and

 audio recordings, voicemail, and text messages, constituting or reflecting communications

 between You on the one hand, and Manuel Chavez (a/k/a Defango), including all documents

 reflecting any expenses incurred or payments made, including cryptocurrency payments, for

 services rendered by Mr. Chavez and any meetings you participated in with Manuel Chavez (a/k/a

 Defango).


 REQUEST FOR PRODUCTION NO. 16:

 All documents, including correspondence, electronically stored information, emails, video and

 audio recordings, periscopes, voicemail, and text messages, constituting or reflecting

 communications between You on the one hand, and the company America First Media or any of

 its employees or principals, including but not limited to Matt Couch, Josh Flippo, or Bill Pierce,

 including all documents reflecting any expenses incurred, contributions, donations, or payments

 made, including cryptocurrency payments, by You to America First Media and any meetings you

 participated in with America First Media or any of its employees or principals.


 REQUEST FOR PRODUCTION NO. 17:

 All documents, including correspondence, electronically stored information, emails, video and

 audio recordings, voicemail, and text messages, relating to or reflecting a meeting on or about

 September 19-20, 2017, in which the Rich Family, the DNC Email Leak, the death of Seth Rich,

 or any of Defendants was discussed.




 DEFENDANTS’ SECOND SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF                            PAGE 9
Case 4:18-cv-00442-ALM-CMC Document 85-8 Filed 01/13/20 Page 11 of 17 PageID #:
                                  2446



 REQUEST FOR PRODUCTION NO. 18:

 All documents, including correspondence, electronically stored information, emails, video and

 audio recordings, voicemail, and text messages, constituting or reflecting communications

 between You on the one hand, and Admiral James A. Lyons related to the death of Seth Rich or

 the source of the DNC Email Leak, including but not limited to any written commentary authored

 by You on behalf of Admiral Lyons.


 REQUEST FOR PRODUCTION NO. 19:

 All written commentary, whether published or unpublished, relating to the subject matter of this

 lawsuit, the Rich Lawsuit, the DNC Email Leak, or the murder of Seth Rich, including commentary

 written anonymously, under the names of other individuals, or under noms de plume, aliases, or

 assumed names.


 REQUEST FOR PRODUCTION NO. 20:

 All documents relating to the op-ed entitled “More cover-up questions: The curious murder of Seth

 Rich poses questions that just won’t stay under the official rug,” by Adm. James Lyons (Ret.),

 published in the Washington Times on March 1, 2018 online and March 2, 2018 in its print editions.


 REQUEST FOR PRODUCTION NO. 21:

 All FINRA documents, records, or communications related to your registration as a broker/dealer

 since December 1987.


 REQUEST FOR PRODUCTION NO. 22:

 Documents sufficient to identify all businesses You own or have owned since Your departure from

 Morgan Stanley in 2002.




 DEFENDANTS’ SECOND SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF                           PAGE 10
Case 4:18-cv-00442-ALM-CMC Document 85-8 Filed 01/13/20 Page 12 of 17 PageID #:
                                  2447



 REQUEST FOR PRODUCTION NO. 23:

 All documents, including correspondence, electronically stored information, emails, video and

 audio recordings, voicemail, and text messages, constituting or reflecting an April 28, 2017

 meeting between You on the one hand, and your “friend who at the time worked in a high-level

 intelligence position for the executive branch,” which you referenced in a September 16, 2019

 Declaration in support of a Motion for Partial Summary Judgment in Clevenger v. Dep’t of Justice,

 No. 1:18-cv-01568-LB (E.D.N.Y. Mar. 14, 2018) (Dkt. No. 32-1).


 REQUEST FOR PRODUCTION NO. 24:

 All documents, including correspondence, electronically stored information, emails, video and

 audio recordings, voicemail, and text messages, constituting or reflecting communications

 between You on the one hand, and the “friend” referenced in a May 19, 2017 conversation between

 You and Rod Wheeler that is transcribed in part in Defendants’ First Requests for Admission No.

 36.


 REQUEST FOR PRODUCTION NO. 25:

 All documents, including correspondence, electronically stored information, emails, video and

 audio recordings, voicemail, and text messages, constituting or reflecting communications

 between You or Rod Wheeler on the one hand, and Ellen Ratner on the other.


 REQUEST FOR PRODUCTION NO. 26:

 All documents, including correspondence, electronically stored information, emails, video and

 audio recordings, voicemail, and text messages, relating to Ellen Ratner and her conversation(s)

 with Julian Assange and/or WikiLeaks about the DNC Email Leak, Seth Rich, Aaron Rich and/or

 the Mueller Report.




 DEFENDANTS’ SECOND SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF                          PAGE 11
Case 4:18-cv-00442-ALM-CMC Document 85-8 Filed 01/13/20 Page 13 of 17 PageID #:
                                  2448



 REQUEST FOR PRODUCTION NO. 27:

 All documents, including correspondence, electronically stored information, emails, video and

 audio recordings, voicemail, and text messages, constituting or reflecting all appearances or

 interviews by You on The Young Turks broadcasts, podcasts or other programs.


 REQUEST FOR PRODUCTION NO. 28:

 All documents, including correspondence, electronically stored information, emails, video and

 audio recordings, voicemail, and text messages, constituting or reflecting communications in

 which You reference Benghazi, the “birther” conspiracy relating to the birthplace of former

 President Barack Obama, the Seth Rich murder conspiracy, or Aaron Rich’s involvement in the

 DNC Email Leak from January 1, 2008 to present.


 REQUEST FOR PRODUCTION NO. 29:

 All information from the apps Phone View (referenced in an August 14, 2017 conversation

 between You and David Folkenflik), Signal, or any similar apps constituting, reflecting, or

 recording calls, texts, or other communications between You, on the one hand, and Rod Wheeler,

 Malia Zimmerman, or any Fox News employees on the other.


 REQUEST FOR PRODUCTION NO. 30:

 All documents, including correspondence, electronically stored information, emails, video and

 audio recordings, voicemail, and text messages, constituting or reflecting threats against You or

 your family from August 1, 2017 to present.


 REQUEST FOR PRODUCTION NO. 31:

 Documents sufficient to identify all payments made by You for security services for You or any

 member of Your family from August 1, 2017 to present.



 DEFENDANTS’ SECOND SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF                          PAGE 12
Case 4:18-cv-00442-ALM-CMC Document 85-8 Filed 01/13/20 Page 14 of 17 PageID #:
                                  2449



 REQUEST FOR PRODUCTION NO. 32:

 Any actual or proposed agreements (whether signed or unsigned) between You and anyone,

 including but not limited to Fox News, 21st Century Fox, the Rich family, Doug Wigdor, or Rod

 Wheeler, that relate to the murder of Seth Rich, Fox News’ reporting on it, the allegations in the

 Wheeler Lawsuit, the allegations in the Rich Lawsuit, or the allegations in this lawsuit.


 REQUEST FOR PRODUCTION NO. 33:

 All documents, including correspondence, electronically stored information, emails, video and

 audio recordings, voicemail, and text messages, constituting or reflecting communications

 between You on the one hand, and Doug Wigdor or his representative on the other.


 REQUEST FOR PRODUCTION NO. 34:

 All documents, including correspondence, electronically stored information, emails, video and

 audio recordings, voicemail, and text messages, constituting or reflecting communications

 between You on the one hand, and Rod Wheeler or his representative on the other.


 REQUEST FOR PRODUCTION NO. 35:

 All documents, including correspondence, electronically stored information, emails, video and

 audio recordings, voicemail, and text messages, constituting or reflecting communications relating

 to the Zimmerman Article, including any and all drafts of the Zimmerman Article You received

 prior to publication.


 REQUEST FOR PRODUCTION NO. 36:

 All documents, including correspondence, electronically stored information, emails, video and

 audio recordings, voicemail, and text messages, constituting or reflecting communications

 between You on the one hand, and Bill Shine or his representative on the other.



 DEFENDANTS’ SECOND SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF                              PAGE 13
Case 4:18-cv-00442-ALM-CMC Document 85-8 Filed 01/13/20 Page 15 of 17 PageID #:
                                  2450



 REQUEST FOR PRODUCTION NO. 37:

 All documents, including correspondence, electronically stored information, emails, video and

 audio recordings, voicemail, and text messages, constituting or reflecting communications

 between You on the one hand, and Adam Housley or his representative on the other.


 REQUEST FOR PRODUCTION NO. 38:

 All documents, including correspondence, electronically stored information, emails, video and

 audio recordings, voicemail, and text messages, evidencing Your contention that Adam Housley

 introduced Rod Wheeler to Malia Zimmerman.


 REQUEST FOR PRODUCTION NO. 39:

 Documents sufficient to identify all college and post-graduate educational degrees You obtained.


 REQUEST FOR PRODUCTION NO. 40:

 Documents sufficient to identify all interviews and public appearances in which You participated

 from December 1987 to present.


 REQUEST FOR PRODUCTION NO. 41:

 Any and all documents that you intend to use to support your claim for attorney’s fees, including

 but not limited to, any formal agreements for services, billing records, or receipts of payment.


 REQUEST FOR PRODUCTION NO. 42:

 All documents and discovery responses (including deposition transcripts) You have produced in

 the Rich Lawsuit.




 DEFENDANTS’ SECOND SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF                             PAGE 14
Case 4:18-cv-00442-ALM-CMC Document 85-8 Filed 01/13/20 Page 16 of 17 PageID #:
                                  2451



 REQUEST FOR PRODUCTION NO. 43:

 All documents and discovery responses (including deposition transcripts) You have produced in

 Aaron Rich v. Butowsky, et al., Civil Action No. 1:18-cv-681 (RJL) filed in the United States

 District Court for the District of Columbia.


 REQUEST FOR PRODUCTION NO. 44:

 All documents evidencing Schwab’s removal of Your businesses, including Chapwood

 Investments, from its platform; the reasons given for the removal; and the resulting losses caused

 by the removal.


 REQUEST FOR PRODUCTION NO. 45:

 All documents and discovery responses (including deposition transcripts) You have produced or

 received in Butowsky, et al. v. Charles Schwab Corporation, et al., Case No. 4:18-cv-00548-ALM-

 KPJ filed in the United States District Court for the Eastern District of Texas Sherman Division

 Arbitration.


 Dated: September 30, 2019


                                                 Respectfully submitted,

                                                 By: /s/ Laura Lee Prather
                                                 Laura Lee Prather
                                                 State Bar No. 16234200
                                                 laura.prather@haynesboone.com
                                                 Wesley D. Lewis
                                                 State Bar No. 24106204
                                                 wesley.lewis@haynesboone.com
                                                 HAYNES AND BOONE, LLP
                                                 600 Congress Avenue, Suite 1300
                                                 Austin, Texas 78701
                                                 Telephone:     (512) 867-8400
                                                 Telecopier: (512) 867-8470




 DEFENDANTS’ SECOND SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF                           PAGE 15
Case 4:18-cv-00442-ALM-CMC Document 85-8 Filed 01/13/20 Page 17 of 17 PageID #:
                                  2452



                                                Thomas J. Williams
                                                State Bar No. 21578500
                                                thomas.williams@haynesboone.com
                                                HAYNES AND BOONE, LLP
                                                301 Commerce Street, Suite 2600
                                                Fort Worth, Texas 76102
                                                Telephone:     (817) 347-6600
                                                Telecopier: (817) 347-6650

                                                Attorneys for Defendants



                                CERTIFICATE OF SERVICE

        I hereby certify that on September 30, 2019, I electronically transmitted the foregoing to

 counsel of record via email.


                                                     /s/ Laura Lee Prather




 DEFENDANTS’ SECOND SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF                          PAGE 16
